Citation Nr: 0908306	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973 
and from October 1976 to October 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In September 2005, a video 
hearing was held before the undersigned Veterans Law Judge.

As discussed in more detail below, the issue of presumptive 
exposure to herbicides has been the subject of significant 
litigation in recent years.  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  On September 21, 2006, in order to avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs issued a memorandum 
directing the Board to stay action on and refrain from 
remanding all claims for service connection based on exposure 
to herbicides in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In May 2008, the United States 
Court of Appeals for the Federal Circuit upheld VA's 
requirement that a veteran must have been present within the 
land borders of Vietnam at some point in the course of his or 
her military duty in order to be entitled to the presumption 
of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 
(2008).  The Supreme Court of the United States recently 
denied certiorari.  See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  In light of the Unites States Supreme Court's 
denial of certiorari, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Accordingly, the Board may proceed 
to adjudicate the appellant's claim. 




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2.  There is no persuasive evidence of actual exposure to 
herbicides during service.


CONCLUSION OF LAW

CLL was not incurred in, or aggravated by, active military 
service and may not be presumed to have been so incurred, to 
include as due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, letters dated 
in January and April 2004 satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, service personnel records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the Veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including leukemia, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii).  A veteran who served in the Republic of 
Vietnam shall be presumed to have been exposed to herbicide.  
See 38 U.S.C.A. § 1116 (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

The Veteran served in the Navy, onboard the U.S.S. AMERICA 
and was stationed off the coast of Vietnam.  A February 2004 
National Personnel Records Center response stated that they 
were "unable to determine w[he]ther or not this Veteran had 
in-country service in the Republic of Vietnam."  The record 
also listed specific sets of dates that the U.S.S. AMERICA 
was in the waters of Vietnam while the Veteran was aboard.  

The evidence of record does not show that the Veteran ever 
set foot in Vietnam.  The Veteran's service personnel records 
do not indicate that he was ever on leave or otherwise absent 
from the ship during any of the periods when it was in the 
waters of Vietnam.  The Veteran's service treatment records 
do not include any entries from Vietnam, nor any injuries or 
complaints that would indicate presence in Vietnam.  In 
addition, the Veteran does not claim that he ever set foot in 
Vietnam or that he served on a 'brown water' naval vessel.  
Therefore, there is no presumption he was exposed to Agent 
Orange by virtue of service in Vietnam.

The Veteran did, however, receive a Vietnam Service Medal.  
The issue of presumptive exposure to herbicides in veterans 
who received the Vietnam Service Medal was the subject of 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  In Haas, the 
United States Court of Appeals for Veterans Claims (the 
Court) held that held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III,  4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal for purposes of 
service connection for diseases associated with herbicide 
exposure.  However, as noted in the Introduction, the United 
States Court of Appeals for the Federal Circuit upheld VA's 
requirement that a veteran must have been present within the 
land borders of Vietnam at some point in the course of his or 
her military duty in order to be entitled to the presumption 
of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 
(2008).  Therefore, the Veteran's receipt of the Vietnam 
Service Medal also does not provide him a presumption of 
exposure to Agent Orange.

In this case, the Veteran claims exposure to Agent Orange 
through handling aircraft and materials that had been in 
Vietnam and then arrived onboard the U.S.S. AMERICA.  
However, service onboard a 'blue water' naval vessel off the 
coast of Vietnam, in and of itself, is not sufficient to 
establish presumptive exposure to Agent Orange.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 
27-97 (July 23, 1997).  

Accordingly, the evidence of record does not show that the 
Veteran ever served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.  
He is not, therefore, presumed under 38 U.S.C.A. § 1116(f), 
to have been exposed to herbicide agents, to include Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a claimant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).   This legal theory was further 
emphasized by the Federal Circuit in Haas, when it was noted 
that the line drawn by VA between claimants who had service 
on land, where herbicides were used, and claimants who had 
service at sea, where they were not, "does not cut off all 
rights of sea-going veterans to relief based on claims of 
herbicide exposure, in that even servicemembers who are not 
entitled to the presumption of exposure are nonetheless 
entitled to show that they were actually exposed to 
herbicides."

The Veteran's service treatment records are negative for a 
diagnosis of leukemia.  As noted above, he claims exposure to 
Agent Orange through handling aircraft and materials that had 
been in Vietnam and then arrived onboard the U.S.S. AMERICA.  
He also claims possible "airborne" exposure.  Since he is 
not entitled to a presumption of exposure, the Veteran would 
have to show actual evidence of exposure to Agent Orange.  
Statements submitted by the Veteran qualify as competent lay 
evidence. Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2).  However, in this case, there is no persuasive 
evidence of actual exposure to Agent Orange.  Even the 
Veteran does not argue that he ever saw Agent Orange or was 
ever present when any defoliation activities occurred.  
Rather, he just assumes that the parts he handled on the ship 
had been exposed to Agent Orange because planes that departed 
from/landed on the U.S.S. AMERICA flew combat missions or 
that the parts were salvaged from planes that had been in 
Vietnam.  He also assumes "airborne" exposure, but that is 
not shown by the evidence of record.  His statements are 
merely anecdotal in nature.  Therefore, other than the 
Veteran's unsubstantiated statements, there is no evidence of 
actual exposure.

After separation from military service, in a March 1996 
private oncology report, the Veteran reported that he had a 
positive family history of cancer, including leukemia in his 
maternal grandmother and "cancer in a number of other first 
degree relatives."  The report noted that there were 
abnormalities in the Veteran's white blood cell count and 
gave a diagnosis of leucocytosis.

An April 1996 private medical report gave an assessment of 
early stage CLL.  The medical evidence of record shows that 
leukemia has been consistently diagnosed since April 1996.



A January 2006 letter from a private physician stated that 
the Veteran's

diagnosis dates back to the late 1990s.  
At that time he was approximately 
48-years-old which is understandably an 
unusual age for someone to develop CLL as 
this is usually a disease of people in 
their 60s and 70s.  This gentleman served 
on a Naval vessel in Vietnam and may have 
been exposed to agent orange.  As I 
understand it, that chemical has been 
implicated in increasing the risk of 
[CLL] in Vietnam Veterans.  It is my 
opinion that the [Veteran's CLL] occurred 
in a very young age and may very well be 
associated with agent orange exposure 
from his service in Vietnam.

The medical evidence of record does not show that the 
Veteran's CLL is related to military service.  The Veteran's 
service treatment records are negative for any diagnosis of 
leukemia.  While the Veteran has a current diagnosis of CLL, 
there is no medical evidence of record that it was diagnosed 
prior to March 1996, approximately 14 years after separation 
from active military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no competent medical evidence of record 
that establishes a nexus between the Veteran's currently 
diagnosed CLL and military service.

The only medical evidence of record that addresses the 
etiology of the Veteran's CLL is the January 2006 letter from 
a private physician.  That letter stated that the Veteran's 
CLL "may very well be associated with agent orange exposure 
from his service in Vietnam."  However, as noted above, 
there is no direct evidence that the Veteran was ever exposed 
to Agent Orange and he does not meet the criteria for 
presumptive exposure to Agent Orange.  As such, the evidence 
of record does not show that the Veteran was exposed to Agent 
Orange during active military service.  Accordingly, the 
private physician's nexus opinion is not competent as it is 
based on an assumption that is not substantiated by the 
evidence of record.  In addition, even if the nexus opinion 
was competent, the word "may" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed CLL is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that his currently 
diagnosed CLL is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed CLL to military service.  As such, service 
connection for CLL is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to Agent Orange and there is no competent medical 
evidence of record that relates the Veteran's currently 
diagnosed CLL to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic lymphocytic leukemia, to 
include as secondary to Agent Orange exposure, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


